Judgment affirmed. Memorandum: Defendant gave a statement to police following his arrest on charges of attempted murder in the second degree, assault in the first degree, and criminal possession of a weapon in the third degree. At a pretrial Huntley hearing (see, People v Huntley, 15 NY2d 72), three police witnesses testified for the People. Defendant testified on his own behalf, but his *1025responses indicated that he was mentally incompetent. The court acknowledged that defendant appeared to be "off in another dimension” during the Huntley hearing. At defense counsel’s request, a competency hearing was held, and one week later defendant was declared incompetent and committed to the Mid-Hudson Psychiatric Center. Defendant was found to be fit to proceed approximately two months later.
When the criminal proceeding resumed, the prosecutor, in light of defendant’s condition at the earlier hearing, offered to reopen the Huntley hearing to allow for further cross-examination of the police witnesses and for defendant to testify if he should so choose. Defense counsel declined the offer and defendant indicated his assent. On appeal, defendant argues that he was deprived of his right to be present at a material stage of his trial.
A preliminary hearing at which adverse testimony is taken is a material stage at which defendant has a right to be present (People v Turaine, 78 NY2d 871, 872; People v Anderson, 16 NY2d 282, 287-288). "Proceedings where testimony is received are material stages of the trial because defendant’s presence is necessary so that he or she may confront adverse witnesses and advise counsel of any inconsistencies, errors or falsehoods in their testimony” (People v Turaine, supra, at 872). Here, defendant was incompetent, thus, effectively not present, when a Huntley hearing was held. However, defendant did not request another Huntley hearing. In fact, defense counsel, in defendant’s presence, declined the prosecutor’s offer to reopen the Huntley hearing and to produce her witnesses for further cross-examination prior to trial. Consequently, defendant has failed to preserve for review as a matter of law the argument that he now advances (see, People v Dunbar, 172 AD2d 1006, lv denied 78 NY2d 965; People v Dunlap, 161 AD2d 1114; People v Blake, 158 AD2d 979, lv denied 75 NY2d 964). We decline to reach defendant’s argument in the interest of justice because defendant has failed to demonstrate any prejudice. Defendant’s statement, which was admitted into evidence at trial, supported the defendant’s justification defense and, in fact, was highlighted by defense counsel on summation.
We have examined defendant’s remaining arguments and find them to be lacking in merit.
All concur, except Lawton, J., who dissents and votes to reverse in the following Memorandum.